DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the amendments filed February 22, 2022.  Claims 1-6 and 9-17 are currently pending.  Claims 1, 15, and 16 have been amended.  Claims 7, 8, and 18-20 have been cancelled.

Claim Rejections - 35 USC § 101
The previous rejection of claims under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendment and arguments.  The claims have been amended to detail “automatically processing data from at least a portion of the symbolic knowledge base using a set of one or more artificial intelligence algorithms.”  Beginning on page 8 of remarks Applicant argues these limitations are not something a human can perform mentally and Examiner agrees.  MPEP 2106.04(a)(1) provides examples of claims that do not recite abstract ideas including an example that implements a neural network (artificial intelligence algorithm).  In view of the MPEP and Applicant’s arguments the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The previous rejection of claims under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendment and arguments.  Beginning on page 9 of remarks Applicant argues that the amended claims are not taught by the prior art.  Specifically, that the previously cited art does not teach “converting the first query from the natural language format to a SPARQL format” and “converting the second query from the natural language format to a SPARQL format.”  Examiner agrees that Solomon and Haase do not teach these limitations, however, converting natural language to SPARQL is taught in the prior art; see Prior Art of Record below for details.  But, the prior art does not teach these limitations and the additional limitations.  For example, the prior art does not teach converting a natural language query to SPARQL, determining if the first SPARQL query is capable of being answered using symbolic reasoning, and executing symbolic reasoning to generating a first query answer by executing the symbolic reasoning comprises automatically processing data from at least a portion of the symbolic knowledge base using a set of one or more artificial intelligence algorithms and one or more portions of data derived from the first query.  Therefore, the previous rejection is withdrawn.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al., “Natural Language Query Processing for SPARQL generation – a Prototype System for SNOMEDCT” – teaches converting natural languages queries to SPARQL.

Conclusion
Claims 1-6 and 9-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL T PELLETT/Primary Examiner, Art Unit 2121